Memorandum: Supreme Court properly granted respondent’s motion to vacate the arbitration award in favor of petitioner. An arbitration award shall be vacated upon the application of a party who participated in the arbitration where the rights of that party are prejudiced by an arbitrator who exceeded the authority granted to him or her under the applicable collective bargaining agreement (see CPLR 7511 [b] [1] [iii]; Matter of Buffalo Teachers Fedn., Inc. v Board of Educ. of City School Dist. of City of Buffalo, 50 AD3d 1503, 1506 [2008]; see also Matter of Buffalo Professional Firefighters Assn. Local 282 [City of Buffalo], 12 AD3d 1087 [2004]). Here, the arbitrator “exceeded his authority by modifying the [collective bargaining] agreement [between the parties] so as to grant [respondent’s] employees a right not provided to them by the agreement” (Matter of Manhattan & Bronx Surface Tr. Operating Auth. v Transport Workers Union of Am., 182 AD2d 624, 625 [1992]; see Matter of Buffalo Teachers Fedn., 50 AD3d at 1506-1507; Matter of Manhattan & Bronx Surface Tr. Operating Auth. v Transport Workers Union of Am., AFL-CIO, Local 100, 182 AD2d 626, 627-628 [1992], lv denied 80 NY2d 755 [1992]). Present-Centra, J.P, Peradotto, Green and Pine, JJ.